RENDERED: JUNE 24, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-1044-MR

MICHAEL NEWMAN; ANTHONY
SIEG; BRIAN RAHO; AND VICTORY
GENTRY                                                            APPELLANTS


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANNIE O’CONNELL, JUDGE
                        ACTION NO. 19-CI-003492


J.A., A MINOR, BY AND THROUGH
S.A., HIS MOTHER AND NEXT
FRIEND                                                               APPELLEE


                             OPINION
     AFFIRMING IN PART AND REVERSING AND REMANDING IN PART

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

CLAYTON, CHIEF JUDGE: Michael Newman (“Newman”), Brian Raho

(“Raho”), Anthony Sieg (“Sieg”), and Victory Gentry (“Gentry”) appeal from the

Jefferson Circuit Court’s opinion and order denying their motion for summary

judgment based upon qualified official immunity. This interlocutory appeal is
properly before this Court to review Appellants’ asserted claims of qualified

official immunity. See Breathitt County Bd. of Educ. v. Prater, 292 S.W.3d 883,

886 (Ky. 2009).

             Upon review of the applicable facts and law, we affirm the trial

court’s opinion and order as to Gentry’s lack of entitlement to qualified immunity.

However, we conclude that Newman, Raho, and Sieg were entitled to summary

judgment based upon qualified official immunity. Accordingly, we reverse the

Jefferson Circuit Court’s opinion and order insofar as it denies their motions for

summary judgment and remand this matter with instructions to enter judgment in

favor of Newman, Raho, and Sieg based upon qualified official immunity.

              FACTUAL AND PROCEDURAL BACKGROUND

             During the 2018-2019 school year, J.A. was a freshman at Western

High School (“Western”) in Jefferson County, Kentucky. Newman, Raho, and

Sieg were principals at Western during the applicable period (Newman, Raho, and

Sieg are referred to collectively herein as the “Principals”), and Gentry was J.A.’s

teacher. J.A. received special education instruction and services pursuant to the

Individuals with Disabilities Education Act (“IDEA”) under an Individual

Education Plan. J.A. spent most of the school day in two special classrooms; each

had no more than ten students and was staffed with a teacher and two assistants.




                                         -2-
All the students in the special classrooms, including J.A., were supervised at all

times, including in the hallways and restrooms.

             In his complaint, J.A. alleged that beginning in January 2019, another

special needs student – G.S. – bullied him. More specifically, J.A. alleged that

G.S. grabbed his genitals on two occasions, hit him in the face with a basketball,

and intentionally tripped him in the hallway, causing him to fall and chip his teeth.

Only certain incidents were reported after the fact by J.A.’s mother, S.A., allegedly

either to Gentry or Raho.

             On June 6, 2019, J.A., through S.A., filed a complaint. On June 19,

2019, J.A., through S.A., filed an amended complaint alleging the following

claims: (1) Appellants failed to provide him with the opportunity to receive an

adequate public education; (2) Appellants negligently supervised J.A.; (3)

Appellants failed to follow Jefferson County Public School (“JCPS”) policy

regarding the reporting of bullying and harassment to the Superintendent and/or his

or her designee; and (4) Appellants failed to provide J.A. with a free and

appropriate public education pursuant to IDEA.

             On November 5, 2020, Appellants filed a motion for summary

judgment. On August 20, 2021, the trial court granted the motion in part and

denied it in part. Specific to Appellants, the trial court denied their motion by




                                         -3-
ruling that they were not entitled to qualified official immunity from suit. On

September 8, 2021, Appellants filed this interlocutory appeal.

                We will discuss further facts as they become relevant herein.

                                     ANALYSIS

             a. Standard of Review

             Summary judgment is appropriate where “the pleadings, depositions,

answers to interrogatories, stipulations, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Kentucky Rule

of Civil Procedure (CR) 56.03.

             In the context of qualified official immunity, “[s]ummary judgments

play an especially important role as the defense renders one immune not just from

liability, but also from suit itself.” Ritchie v. Turner, 559 S.W.3d 822, 830 (Ky.

2018) (internal quotation marks and citations omitted). An appeals court reviews

the issue of whether a school official is entitled to qualified official immunity de

novo. Id. (citation omitted).

             b. Discussion

                    1. Qualified Official Immunity

             As the Kentucky Supreme Court explained in Yanero v. Davis, when

an officer or employee of the state or county is sued in his or her individual


                                          -4-
capacity, that officer or employee is often entitled to qualified official immunity,

“which affords protection from damages liability for good faith judgment calls

made in a legally uncertain environment.” 65 S.W.3d 510, 522 (Ky. 2001)

(citation omitted). The application of qualified immunity “rests not on the status or

title of the officer or employee, but on the function performed.” Id. at 521 (citation

omitted). Specifically, “the analysis depends upon classifying the particular acts or

functions in question in one of two ways: discretionary or ministerial.” Haney v.

Monsky, 311 S.W.3d 235, 240 (Ky. 2010).

             As explained in Haney:

             Discretionary acts are, generally speaking, those
             involving the exercise of discretion and judgment, or
             personal deliberation, decision, and judgment. It may
             also be added that discretionary acts or functions are
             those that necessarily require the exercise of reason in the
             adaptation of means to an end, and discretion in
             determining how or whether the act shall be done or the
             course pursued. Discretion in the manner of the
             performance of an act arises when the act may be
             performed in one or two or more ways, either of which
             would be lawful, and where it is left to the will or
             judgment of the performer to determine in which way it
             shall be performed.

Id. (internal quotation marks and citations omitted).

             On the other hand, qualified immunity does not protect one who

negligently performs, or fails to perform, a ministerial duty. Patton v. Bickford,

529 S.W.3d 717, 724 (Ky. 2016). “A ministerial duty is one that requires only


                                         -5-
obedience to the orders of others.” Id. (internal quotation marks and citation

omitted). Put another way, “a duty is ministerial when the officer’s duty is

absolute, certain, and imperative, involving merely execution of a specific act

arising from fixed and designated facts.” Id. (internal quotation marks and citation

omitted).

             In the public-school setting, the Kentucky Supreme Court has

explained that a “special relationship” is formed between a Kentucky school

district and its students compelled to attend school such that there is “an

affirmative duty on the district, its faculty, and its administrators to take all

reasonable steps to prevent foreseeable harm to its students.” Williams v. Kentucky

Dep’t of Educ. 113 S.W.3d 145, 148 (Ky. 2003) (citations omitted).

             Specifically, J.A. alleges that Appellants breached certain duties

imposed by various statutes and school policies to supervise students and report

bullying and sexual abuse. In response to the Appellants’ contention that their

alleged negligent conduct was discretionary and, therefore, that they are immune

from suit, J.A. argues that the challenged conduct was ministerial in nature and not

subject to the discretionary function exception.




                                           -6-
              2. The Principals

                     a. Duty to Supervise

              J.A. alleged in his complaint that the Principals had a duty to “ensure

that teachers and staff . . . adequately supervised the students at the school so that

the district’s and school’s policies were enforced[,]” and that the Principals

“breached their duty to ensure the district’s and school’s policies were enforced

. . . [.]”

              Generally, a principal has a “duty to look out for the safety of the

students[,]” which “is clearly discretionary in nature” and is “exercised most often

by establishing and implementing safety policies and procedures.” Marson v.

Thomason, 438 S.W.3d 292, 300 (Ky. 2014). J.A. claims, however, that

Appellants had a ministerial duty to supervise under both Kentucky Revised

Statute (“KRS”) 161.180 and the corresponding JCPS Policy 09.221.

              Both KRS 161.180 and JCPS Policy 09.221 state, in relevant part, that

“[e]ach . . . administrator in the public schools shall . . . hold pupils to a strict

account for their conduct on school premises, on the way to and from school, and

on school sponsored trips and activities.” Nevertheless, the Kentucky Supreme

Court stated in Ritchie that:

              [l]ike the general duty . . . to provide a safe school
              environment, the duty in KRS 161.180(1) [and] Policy
              09.221 . . . to provide student supervision “is a
              discretionary function [for school officials] exercised

                                            -7-
             most often by establishing and implementing
             [supervision] policies and procedures,” which is
             qualitatively different from actually supervising the
             students, a ministerial duty for those who are assigned
             such supervision.

Ritchie, 559 S.W.3d at 832 (quoting Marson, 438 S.W.3d at 302) (emphasis

added). As a result, neither KRS 161.180 nor JCPS Policy 09.221 created a

ministerial duty of supervision on the part of the Principals.

             Additionally, “[o]nce the officer or employee has shown prima facie

that the act was performed within the scope of his/her discretionary authority, the

burden shifts to the plaintiff to establish by direct or circumstantial evidence that

the discretionary act was not performed in good faith.” Yanero, 65 S.W.3d at 523

(citations omitted). In this case, the record indicates that J.A. produced no

evidence that the Principals had not performed their discretionary duties in good

faith. Instead, the evidence indicates that the Principals investigated and attempted

to resolve the issues reported to them by S.A. and J.A. For example, the Principals

reviewed videotapes and spoke with staff and other administrators in investigating

S.A.’s allegations. Moreover, Principal Newman moved J.A. to another class to

alleviate S.A.’s concerns. Thus, because the Principals’ duties of supervision at

issue herein were discretionary and performed in good faith, we find that they were

entitled to qualified immunity.




                                          -8-
                   b. Duty to Report

             In this case, the trial court relied on KRS 620.030(1) in declining to

grant qualified immunity to the Principals. Specifically, the trial court found that

KRS 620.030(1) created a ministerial duty on the part of the Principals. KRS

620.030(1) states that:

             [a]ny person who knows or has reasonable cause to
             believe that a child is dependent, neglected, or abused
             shall immediately cause an oral or written report to be
             made to a local law enforcement agency or to the
             Department of Kentucky State Police, the cabinet or its
             designated representative, the Commonwealth’s attorney,
             or the county attorney . . .[.]

(Emphasis added.) As explained by the Kentucky Supreme Court, “[a] careful

examination of KRS 620.030 makes clear that its framework for reporting cases of

suspected child abuse includes elements of both ministerial and discretionary

conduct.” Ritchie, 559 S.W.3d at 837. Further, the Ritchie court noted that

“[b]ecause few acts are ever purely discretionary or purely ministerial, our analysis

considers the dominant nature of the act.” Id. (internal quotation marks and

citation omitted) (emphasis in original).

             In cases where the alleged abuse was not actually observed by the

official who failed to report such conduct, “KRS 620.030 first requires a baseline

determination” as to whether “reasonable cause” exists “to believe abuse has

occurred or [was] occurring[.]” Id. at 838. “To make that decision, the official


                                            -9-
must do some investigation after a potential issue of abuse is brought to his or her

attention; the requirement to investigate, to ascertain the facts, is plainly a

ministerial function.” Id. On the other hand, “[a]ssessing the information gathered

from the investigation and making the actual determination of whether reasonable

cause exists to believe abuse is occurring or has occurred . . . requires personal

judgment, a discretionary function.” Id. As a result, “[t]he dominant act in cases

where the alleged abuse is not actually observed (or otherwise known with

reasonable certainty) and an investigation is required to determine reasonable

cause is discretionary.” Id. (emphasis added) (footnote omitted).

             In this case, the Principals conducted investigations into the

allegations reported to them but could not substantiate harassment, bullying, or

sexual abuse. However, as discussed in Ritchie,

             KRS 620.030’s reporting requirement involves a
             discretionary action when a school official or other
             individual is determining whether there is “reasonable
             cause to believe” that a child has been or is being abused.
             Disagreement as to the determination reached by the
             school officials in the good faith exercise of their
             judgment will not expose the school officials to personal
             liability.

559 S.W.3d at 839.

             Moreover, the trial court cited the Principals’ failure to report J.A.’s

allegations of assault under JCPS Policy 09.42811. However, the introductory

language of the JCPS Policy – “Employees who believe prohibited behavior is

                                          -10-
occurring or has occurred” – mirrors the introductory language of KRS 620.030(1)

– “Any person who knows or has reasonable cause to believe[.]” (Emphasis

added.) Thus, the JCPS Policy’s reporting requirement is “triggered only when an

employee has formed a subjective belief that harassment/discrimination has

occurred.” Doe v. Logan, 602 S.W.3d 177, 187 (Ky. App. 2020).

             3. Teacher Gentry

             On the other hand, Gentry – as J.A.’s teacher – was tasked not with

the promulgation of policy but with its enforcement. The Kentucky Supreme

Court has repeatedly held that “a teacher’s duty to supervise students is ministerial,

as it requires enforcement of known rules.” Marson, 438 S.W.3d at 301 (citations

omitted). A teacher’s duty to report bullying is also ministerial. Patton, 529

S.W.3d at 728.

             Here, any potential liability on the part of Gentry must stem from his

assigned responsibilities, which included the ministerial duty to supervise students.

Moreover, Gentry’s duty to report bullying was also ministerial. Thus, he “lack[s]

the protection of qualified immunity.” Id. Of course, that is not to say that Gentry

is liable or does not have defenses, but simply that he does not have qualified

immunity from suit as a matter of law. Id.




                                         -11-
                                 CONCLUSION

            For the foregoing reasons, the Jefferson Circuit Court’s order is

affirmed in part, reversed in part, and remanded with directions to enter summary

judgment in favor of the Principals based on qualified immunity.

            ALL CONCUR.



BRIEFS FOR APPELLANTS:                   BRIEF FOR APPELLEE:

Mark S. Fenzel                           Dr. Kenneth J. Henry
Kevin L. Chlarson                        Louisville, Kentucky
Louisville, Kentucky




                                       -12-